UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 17-1452


TINA M. LYMER; WILLIAM J. LYMER,

                     Plaintiffs - Appellants,

              v.

THE CITY OF CLARKSBURG, a West Virginia Municipal Corporation,

                     Defendant - Appellee.



Appeal from the United States District Court for the Northern District of West Virginia, at
Clarksburg. Irene M. Keeley, Senior District Judge. (1:15-cv-00136-IMK)


Submitted: September 28, 2017                                     Decided: October 3, 2017


Before MOTZ, DUNCAN, and DIAZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Steven Brett Offutt, LAW OFFICE OF BRETT OFFUTT, Harpers Ferry, West Virginia,
for Appellants. Keith C. Gamble, Kenneth L. Hopper, PULLIN, FOWLER, FLANAGAN,
BROWN & POE, PLLC, Morgantown, West Virginia, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Tina and William Lymer appeal the district court’s order dismissing their civil rights

complaint. We have reviewed the record and find no reversible error. Accordingly, we

affirm for the reasons stated by the district court. Lymer v. City of Clarksburg, No. 1:15-

cv-00136-IMK (N.D.W. Va. Mar. 10, 2017). We dispense with oral argument because the

facts and legal contentions are adequately presented in the materials before this court and

argument would not aid the decisional process.



                                                                                AFFIRMED




                                             2